Case 1:20-cv-00706-DLC Document 429-3 Filed 05/18/21 Page 1 of 6




                Exhibit C
          Case 1:20-cv-00706-DLC Document 429-3 Filed 05/18/21 Page 2 of 6

     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                CHRISTOPHER H. CASEY
  SILICON VALLEY                                                                                                NEWARK
                                              DIRECT DIAL: +1 215 979 1155
     SAN DIEGO                               PERSONAL FAX: +1 215 689 2194                                     LAS VEGAS
    LOS ANGELES                             E-MAIL CHCasey@duanemorris.com                                    CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




June 16, 2020


VIA ELECTRONIC MAIL

James H. Weingarten, Esq.
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580
jweingarten@ftc.gov

          Re:        Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al.,
                     Case No. 1:20-cv-00706 (DLC) (S.D.N.Y.)

Dear James:

       We write in response to your letter of June 11, 2020, concerning Defendant Martin
Shkreli’s responses and objections to Plaintiffs’ discovery requests (the “Letter”), and our June 8,
2020 telephonic meet and confer concerning the same.

                 1. Mr. Shkreli’s Preservation of Documents

        The first section of your letter deals with questions relating to Mr. Shkreli’s preservation
obligations.

       Your description of the devices we have located that we believe contain relevant
documents, and our imaging of them, is correct. You asked that we “describe what other steps, if
any, were taken to preserve the information on these devices prior to your imaging them in April
2020.” Letter at 1. As we explained on the call, Mr. Shkreli’s brother and sister received these
devices when Mr. Shkreli was incarcerated in September 2017. All information on the devices
was preserved from that time until our vendor received them in April 2020.

        Your description of our understanding of the facts involving the company cell phone that
was subject to a factory reset in or around 2016-2017 is also correct. We are unaware of any other
facts involving this particular phone. If we become aware of any such facts, we will let you know.
D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                            PHONE: +1 215 979 1000    FAX: +1 215 979 1020
        Case 1:20-cv-00706-DLC Document 429-3 Filed 05/18/21 Page 3 of 6



James H. Weingarten, Esq.
June 16, 2020
Page 2


        You state that we discussed on the call Mr. Shkreli’s use of WhatsApp, and that you
appreciate that Mr. Shkreli is “continuing to investigate whether [certain] communications are
available from WhatsApp or are otherwise accessible,” and ask that we advise you of the results
of our efforts as soon as possible. Letter, at 1. We were surprised to read this part of your letter,
as we do not recall discussing any WhatsApp messages during the meet and confer call.
Nonetheless, we have collected the WhatsApp messages that are in Mr. Shkreli’s possession,
custody or control, and are reviewing them for responsiveness.

         You state that you “expect Mr. Shkreli to comply with his obligations to preserve all
responsive communications and to produce all non-privileged, responsive communications.”
Letter, at 2. Your expectation that Mr. Shkreli comply with his preservation obligations is well-
founded, as he is fully aware of, and has complied with, such obligations. Although you state that
“Defendants were on notice of the investigations into the conduct giving rise to this litigation well
before 2017,” Letter at 1, Mr. Shkreli was not on notice that he could be named as a defendant in
a complaint arising from the FTC’s investigation involving Vyera until late December 2019. Prior
to that time, although Mr. Shkreli was generally aware that there was an investigation involving
Vyera, he had no awareness that litigation against the company could be reasonably anticipated,
and certainly had no awareness that he could be named in any such litigation. As you know, this
is the first time the FTC has ever named an individual in a Section 2 monopolization case, and thus
Mr. Shkreli had no reason to anticipate that he would be named in any complaint, even if he could
have anticipated that one would be filed. See Passlogix, Inc. v. 2FA Tech., LLC, 708 F. Supp. 2d
378, 409 (S.D.N.Y. 2010) (preservation obligations are triggered “when litigation is reasonably
anticipated . . . and at least by the time the complaint [is] served”) (internal citations and quotation
marks omitted). From late December 2019 until the vendor’s receipt of the devices in April 2020,
all information on the devices was preserved, as discussed above.

           2. Mr. Shkreli’s Responses and Objections to Plaintiffs’ First Set of Requests for
              Production.

       You state that you have “several overarching concerns” with Mr. Shkreli’s Responses and
Objections to Plaintiffs’ First Set of Requests for Production. We will address these concerns first,
and then address the specific Responses & Objections to the RFPs.

        First, you raise a concern about Mr. Shkreli’s intention to begin production of documents
only after the Court decides any discovery disputes submitted by this Friday, June 19. Although
you did not raise this issue with us on our meet and confer call, we believe this issue will be
resolved in the normal course of events. We expect that this week will be taken up with attempting
to resolve the discovery issues that are the subject of this letter and the BOP production, and
preparing our letter to the Court on any outstanding issues. In addition, we still need to agree with
you on search terms, and are willing to begin those discussions this week. We also expect Judge
Cote to rule quickly, perhaps even by early next week, on the discovery disputes that the parties
        Case 1:20-cv-00706-DLC Document 429-3 Filed 05/18/21 Page 4 of 6



James H. Weingarten, Esq.
June 16, 2020
Page 3

raise in their respective letters, and that our production will commence thereafter (assuming we
reach agreement on search terms).1

        Second, as to the defined relevant time period, while we appreciate that we stated on the
meet and confer call that we would revisit our position on the beginning date of August 1, 2015,
you stated on the call that you would consider an alternative date later than October 1, 2014. Your
letter does not include an alternative date, as we had expected. Nonetheless, in order to reach a
compromise and to capture relevant documents concerning Vyera’s acquisition of Daraprim, we
propose a beginning date of March 1, 2015. Please let us know if Plaintiffs agree with this
proposal. As to the end date, we appreciate your willingness to consider a reasonable proposal
that would be tied to the collection date. We propose that the relevant time period end on April
28, 2020, the date that Mr. Shkreli’s devices and email accounts were imaged. Please let us know
if you agree to this proposal.

       Third, we accept Plaintiffs’ proposal to interpret the terms “discuss,” “discussion,”
“regarding,” and other similar terms as having the same meaning as the term “concerning” as
defined in the Local Rules.

        Fourth, we can confirm that Mr. Shkreli’s objection to the term “Generic Daraprim” is not
limiting the scope of any request for production.

        Request for Production No. 3. We appreciate Plaintiffs’ clarification of the term “monitor.”
Given Plaintiffs’ definition of the term, Mr. Shkreli will withdraw his objection(s) to the vagueness
of the term “monitor.”

        Request for Production No. 5. We appreciate Plaintiffs’ definition of “not an authorized
customer or class of trade” to mean “the customers and classes of trade that were not ‘authorized’
to receive Daraprim pursuant to any of the agreements referenced in the complaint.” However,
with this phrase so defined, this request would require a document reviewer to cross-check each
agreement to determine whether a request to purchase Daraprim was made by a customer or class
of trade authorized by the agreement. This is unduly burdensome. Further, it appears that any
documents that may be responsive to subsection (c) would also be responsive to subsections (a)
and (b) and would be produced. Please let us know if you are willing to revise paragraph (c) to
cover only those documents that are not also responsive to paragraphs (a) or (b).



1
 Moreover, even if it were a practical concern, producing documents before the Court resolves
any outstanding discovery disputes will result only in inefficiency, increased burden, and
unnecessary costs. If we engage in a document review before the discovery disputes are resolved,
we could have to re-review those same documents after resolution of the disputes—thus
duplicating the cost and burden.
        Case 1:20-cv-00706-DLC Document 429-3 Filed 05/18/21 Page 5 of 6



James H. Weingarten, Esq.
June 16, 2020
Page 4

        Request for Production No. 7. We appreciate Plaintiffs’ compromise as to the scope of
Request No. 7. Mr. Shkreli agrees to Plaintiffs’ proposal, with one exception. Mr. Shkreli objects
to subsection (c) because the phrase “potential generic pyrimethamine competitors” is too vague
and would require a document reviewer to research every company referenced in a document to
determine whether it ever had plans to develop a generic pyrimethamine. Such a determination is
unduly burdensome and not proportional to the needs of the case. Please let us know whether
Plaintiffs would consider revising subsection (c) of the proposed compromise so as to reduce this
undue burden.

       Request for Production No. 17. Mr. Shkreli agrees to Plaintiffs’ proposal, as long as our
understanding that the reference to “the other entities” means Vyera and Phoenixus. Please let us
know if our understanding is accurate.

       Request for Production No. 18. Mr. Shkreli agrees to Plaintiffs’ proposal.

        Request for Production No. 19. Mr. Shkreli agrees to produce documents sufficient to
show the payments exceeding $5,000 from Vyera and Phoenixus to Mr. Shkreli, including salaries,
bonuses, dividends, stock options or awards, and any other payment. Mr. Shkreli will respond to
Plaintiffs’ proposal for Interrogatory No. 1 separately below.

       Request for Production No. 20. Mr. Shkreli agrees to Plaintiffs’ proposal.

      Request for Production No. 21. Mr. Shkreli agrees to Plaintiffs’ proposal, but will only
produce documents from the relevant time period that the parties agree on.

       Request for Production No. 23, 24, 25. Mr. Shkreli agrees to Plaintiffs’ proposal, but will
only produce documents from the relevant time period that the parties agree on.

       Request for Production No. 29. Mr. Shkreli agrees to Plaintiffs’ proposal.

           3. Mr. Shkreli’s Answers and Objections to Plaintiffs’ First Set of
              Interrogatories

       You state that you have “several overarching concerns” with Mr. Shkreli’s Answers and
Objections to Plaintiffs’ First Set of Interrogatories. We will address these concerns first, and
then address the specific Answers & Objections to the Interrogatories.

        First, Mr. Shkreli will not withhold information that is in his possession, custody or control,
solely on the basis that it is also in the possession of or available to Mr. Shkreli’s attorneys.

       Second, Mr. Shkreli will provide all of the information required under the ESI Protocol for
logging privilege claims.
          Case 1:20-cv-00706-DLC Document 429-3 Filed 05/18/21 Page 6 of 6



James H. Weingarten, Esq.
June 16, 2020
Page 5

          Third, Mr. Shkreli incorporates his proposal set forth above regarding the relevant time
period.

       Fourth, Mr. Shkreli agrees to Plaintiffs’ proposal to use the Local Rule definition of
“concerning” as stated above.

        Interrogatory No. 1. Mr. Shkreli continues to object to this Interrogatory for the reasons
set forth in Mr. Shkreli’s Answers & Objections to the First Set of Interrogatories, including but
not limited to the fact that this Interrogatory is unduly burdensome, seeks information irrelevant
to the merits of the case, and is outside the scope provided by the Local Rules.

       Interrogatory No. 2. Mr. Shkreli agrees to supplement his Answer to this Interrogatory, as
discussed, and will endeavor to submit a supplemental response by the end of this week.

        Interrogatory No. 6. Mr. Shkreli continues to object to this Interrogatory for the reasons
set forth in Mr. Shkreli’s Answers & Objections to the First Set of Interrogatories, including but
not limited to the fact that this Interrogatory is unduly burdensome, seeks information irrelevant
to the merits of the case, and is outside the scope provided by the Local Rules. Your proposed
compromise, to limit the information requested to all pharmaceutical companies, does not
meaningfully address these objections.

          We are available to discuss further, and would appreciate your prompt response to this
letter.

                                                     Sincerely,


                                                     /s/ Christopher H. Casey____
                                                     Christopher H. Casey
CHC
cc: Plaintiffs’ Counsel (via electronic mail)
